FILED
                            NOT FOR PUBLICATION                            DEC 10 2013

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


JIAN LI,                                         No. 09-74118

              Petitioner,                        Agency No. A094-924-784

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted December 4, 2013**
                                Pasadena, California

Before: WATFORD and HURWITZ, Circuit Judges, and SMITH, Chief District
Judge.***

       1. The Board of Immigration Appeals (BIA) did not err in dismissing

petitioner Jian Li’s appeal from the Immigration Judge’s (IJ) denial of Li’s asylum

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
             The Honorable William E. Smith, Chief District Judge for the U.S.
District Court for the District of Rhode Island, sitting by designation.
                                                                          Page 2 of 2
application. The IJ and BIA both found that Li failed to meet his burden of proof

for asylum by failing to provide corroborating evidence for his claim.

      Li argues that corroborating evidence should not be required because it was

not reasonably obtainable. But substantial evidence supports the BIA’s conclusion

that corroborating evidence was reasonably obtainable. The BIA found that Li

spoke with his girlfriend by phone and that Li’s parents lived in the city. In light

of those facts, we are not “compelled to conclude” that he could not have obtained

evidence supporting his claim. 8 U.S.C. § 1252(b)(4); see Shrestha v. Holder, 590

F.3d 1034, 1047–48 (9th Cir. 2010).

      Li also argues that he is eligible for asylum based on his religion. He did not

raise that claim before the BIA, so we do not have jurisdiction to consider it. See 8

U.S.C. § 1252(d)(1).

      2. Li did not challenge the BIA’s denial of withholding of removal and CAT

protection in his opening brief. He has waived review of those claims. See

Tampubolon v. Holder, 610 F.3d 1056, 1058 n.3 (9th Cir. 2010).

      PETITION FOR REVIEW DENIED.